      Case 3:21-cv-00035-DHB-BKE Document 7 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 DUBLIN DIVISION


ANTWAUN MAURICE ASHMORE,

             Plaintiff,

      V.                                             CV 321-035


TIMOTHY C. WARD;JERMAINE WHITE;
and JACOB BEASILY,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint without prejudice, and CLOSES this case.

      SO ORDERED this ^'Q^^^ofAugust, 2021, at Augusta, Georgia.

                                               UNITED STA^^ES DISTRICT JUDG
